J-S56028-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    BRIAN SANCHEZ-PADILLA,                     :
                                               :
                       Appellant.              :   No. 1737 MDA 2017


           Appeal from the Judgment of Sentence, October 4, 2017,
              in the Court of Common Pleas of Lancaster County,
            Criminal Division at No(s): CP-36-CR-0000413-2014,
             CP-36-CR-0000522-2014, CP-36-CR-0000534-2014,
             CP-36-CR-0003363-2015, CP-36-CR-0003671-2015,
                           CP-36-CR-0005530-2015.


BEFORE: GANTMAN, P.J., KUNSELMAN, J., and MUSMANNO, J.

MEMORANDUM BY KUNSELMAN, J.:                        FILED DECEMBER 12, 2018

       Brian Sanchez-Padilla appeals from the judgment of sentence the trial

court imposed after finding him guilty of violating probation and parole.1

Sanchez-Padilla challenges the trial court’s determination that he was

competent to be sentenced on his probation/parole violations. We affirm.

       Sanchez-Padilla was charged with probation violations following events

which transpired on April 16, 2017. While officers were citing Sanchez-Padilla

for sleeping in a public park in violation of a city ordinance, Sanchez-Padilla

became belligerent. When the officers attempted to arrest Sanchez-Padilla
____________________________________________


1 Sanchez-Padilla was serving probation for previous convictions of identity
theft and forgery, and simultaneously serving parole for aggravated
harassment by a prisoner and reckless burning or exploding and criminal
mischief.
J-S56028-18



for disorderly conduct, he attacked the officers, punching one in the head,

repeatedly slamming another officer’s head into the concrete ground, and

stabbing an officer multiple times in the face and thighs with a pen. Sanchez-

Padilla left a mental health clinic against medical advice several days prior to

the filing of these charges.

      Sanchez-Padilla appeared for a hearing on a parole/probation violation

after the new criminal charges were filed against him.         The court found

Sanchez-Padilla violated parole/probation and revoked them.           The court

ordered a pre-sentence investigation report and deferred sentencing pending

disposition of the new criminal charges.

      Sanchez-Padilla moved for a competency determination.              After a

competency hearing, the trial court determined that Sanchez-Padilla was

competent to stand trial, and a jury trial was scheduled.

      On September 27, 2017, the jury convicted Sanchez-Padilla of two

counts of aggravated assault and one count of resisting arrest. On October 4,

2017, the court sentenced Sanchez-Padilla on his parole/probation violations.

On the probation violation for forgery, the court reinstated probation. On the

parole violation for aggravated harassment by a prisoner, the court sentenced

Sanchez-Padilla to serve the unexpired term.       On the parole violation for

reckless burning or exploding and criminal mischief, the court terminated

parole effective immediately and sentenced Sanchez-Padilla to imprisonment

in the state correctional institution for a period of 1½ - 5 years. All sentences

were made concurrent to one another. Trial Court Opinion, 1/2/2018, at 4.

                                      -2-
J-S56028-18



      This timely appeal followed. Both Sanchez-Padilla and the trial court

have complied with Pa.R.A.P. 1925.

      Sanchez-Padilla presents the following single issue for our review:

         Did the trial court err in finding Mr. Sanchez-Padilla
         competent to be sentenced for probation/parole violations
         on the above-captioned information numbers, where
         defense counsel proved by a preponderance of the evidence
         that Mr. Sanchez-Padilla was substantially unable to
         understand the nature or object of the proceedings against
         him or to participate and assist in his defense?

Sanchez-Padilla’s Brief at 5.

      Our standard of review for a trial court ruling on competency is abuse

of discretion.   Commonwealth v. Delbridge, 859 A.2d 1254, 1257 (Pa.

2004). Our scope of our review is plenary as this Court may review the entire

record in making its decision. Id.

      When reviewing a competency claim, we are guided by the following

principles:

      A defendant is presumed competent and it is his burden to show
      otherwise, the determination of which is within the sound
      discretion of the trial court. When a competency hearing takes
      place, incompetency may be established by a preponderance of
      the evidence. 50 P.S. § 7402(d). The sensitive nature of
      competency determinations requires the appellate courts to afford
      great deference to the conclusions of the trial court, which has
      had the opportunity to observe the defendant personally. When
      the record supports the trial court's determination, we will not
      disturb it.

Commonwealth v. Stevenson, 64 A.3d 715, 720 (Pa. Super. 2013) (some

citations omitted).



                                     -3-
J-S56028-18



      Our Supreme Court has further stated that:

         [w]here there is reason to doubt a defendant’s competency,
         the trial court is required to conduct a competency hearing.
         Competency is measured according to whether the
         defendant has sufficient ability at the pertinent time to
         consult with counsel with a reasonable degree of rational as
         well as factual understanding of the proceedings.

Commonwealth v. Davido, 106 A.3d 611, 639 (Pa. 2014) (per curiam)

(internal citations omitted).

      Incompetency, is defined by statute which states that a person is

“incompetent to be tried, convicted or sentenced” if he is “substantially unable

to understand the nature or object of the proceedings against him or to

participate and assist in his defense.” 50 Pa.C.S.A. §7402(a).

      Sanchez-Padilla argues that he demonstrated by a preponderance of the

evidence that he was neither substantially able to understand the proceeding

nor able to meaningfully participate and assist in his defense. In support of

his argument, Sanchez-Padilla primarily relies on his witness, Dr. Stein, a

licensed psychologist, who the trial court accepted as an expert in determining

competency.    Ultimately, “Dr. Stein concluded to a reasonable degree of

psychological certainty that Mr. Sanchez was not competent to stand trial,

because he [did not] understand the role of the various members of the court,

and was unable to constructively consult with counsel for his benefit.”

Sanchez-Padilla’s Brief at 12.

      In forming this conclusion, after multiple observations of Sanchez-

Padilla, Dr. Stein observed that Sanchez-Padilla did not know his attorney’s

                                     -4-
J-S56028-18



name, and did not understand the discrepancy in his desire to plead guilty

while consistently maintaining he had done nothing wrong and was only acting

in self-defense. Id. at 13. Additionally, Sanchez-Padilla did not know what

the role of the jury was, and also believed God was in charge of the court,

Jesus was in charge of sentencing, and justice was responsible for prosecuting

the case. Id.

      Sanchez-Padilla challenges the trial court’s interpretation of the

evidence, arguing that:

            The trial court took some of Dr. Stein’s testimony
         completely out of context, as Dr. Stein explained that Mr.
         Sanchez-Padilla’s belief that he should plead guilty and
         accept a maximum sentence was inconsistent with his belief
         that he was justified in his actions, and was acting to defend
         himself because the police were trying to kidnap him, and
         that this showed an inability to assist his counsel in his
         defense. The court ignored the fact that Mr. Sanchez-Padilla
         gave only one-word answers to questions, and was unable
         to elaborate, making meaningful communication with his
         attorney impossible. Further, the trial court ignored the
         uncontradicted evidence that Mr. Sanchez-Padilla suffered
         from a psychotic disorder and had been having auditory
         hallucinations since childhood.

Id. at 14. We disagree.

      Sanchez-Padilla’s premise implies that Dr. Stein’s testimony and

examination are conclusive. However, as factfinder, the trial court is within

its province to weigh the evidence in determining a defendant’s competency.

Stevenson, supra. This includes balancing the evidence Dr. Stein offered,

against the trial court’s own account and observation of Sanchez-Padilla, his

demeanor, and testimony. In its opinion, the trial court engaged in a thorough

                                     -5-
J-S56028-18



analysis of the evidence; it cited at length the notes of testimony and provided

a detailed discussion of its observation of Sanchez-Padilla at the probation

violation hearing and trial, in support of its determination that Sanchez-Padilla

was competent to be sentenced.

      In weighing Dr. Stein’s opinion, the trial court reasoned, in part, that:

            On cross examination, Stein acknowledged that
         [Sanchez-Padilla] was cooperative, lucid, and oriented
         during the interview. Moreover, [Sanchez-Padilla] was able
         to understand and answer all of Stein’s questions through
         the use of an interpreter. In terms of the medical records
         he relied upon, Stein admitted they were “sketchy.”
         According to Stein, “there’s a little bit there but not a lot.
         But yes, there was not a lot to rely on here.”

Trial Court Opinion, 1/2/2018, at 9.

      The   trial   court   further    noted   that   Sanchez-Padilla     correctly

acknowledged that his “aggression” was the basis for the charges against him,

and accurately stated the possible sentencing range applicable to him. Id. at

10. Additionally, Sanchez-Padilla communicated effectively with the trial court

and his attorney, and responded appropriately to all questions. Moreover, the

trial court stated that Sanchez-Padilla “had a clear understanding of the legal

proceedings at sentencing, when he apologized for everything that happened

and asked for ‘the lowest possible sentence.’” Id. at 13.

      Furthermore, defense counsel submitted a report prepared by Dr.

Jerome Gottlieb, a licensed psychiatrist who evaluated Sanchez-Padilla on




                                       -6-
J-S56028-18



September 29, 2017.2 In his report, Dr. Gottlieb noted that “during the time

that [Sanchez-Padilla] refused to take his medication during his current

incarceration, there was concern that he was so ill that he may not have been

competent to proceed. By the time his evaluator saw him, he was back on

medication and apparently had improved.” Trial Court Opinion, 1/2/18, at 13.

Further, the report noted that Sanchez-Padilla’s competence to proceed was

not an issue as of September 18, 2017. Id.

       We have reviewed the record and discern no abuse of discretion by the

trial court. The record substantiates the trial court’s conclusions that Sanchez-

Padilla was sufficiently able to understand the nature and object of the

proceedings against him, and was also sufficiently able to participate and

assist his attorney in his defense. Thus, we will not disturb the trial court’s

exercise of discretion. See Stevenson, 64 A.3d at 720. We therefore affirm

Sanchez-Padilla’s judgment of sentence.




____________________________________________


2 Notably, defense counsel introduced Dr. Gottlieb’s report as mitigating
evidence in an effort to procure a reduced sentence by showing Sanchez-
Padilla could be rehabilitated with proper medication. However, defense
counsel would not concede the report simultaneously demonstrated Sanchez-
Padilla’s competence. Trial Court Opinion, 1/2/18, at 13 n.11.

                                           -7-
J-S56028-18



     Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/12/2018




                                 -8-